     Case 2:19-cv-01287-TLN-CKD Document 19 Filed 06/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANARD GASTON,                                    No. 2:19-cv-01287-TLN-CKD
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DONG,
15                       Defendant.
16

17          By order filed May 13, 2010, plaintiff was ordered to inform the court whether he was

18   willing to participate in a settlement conference or otherwise respond to defendant’s motion to opt

19   out of the post-screening ADR project. ECF No. 18. Plaintiff was warned that failure to respond

20   to the order to show cause would result in this action being dismissed pursuant to Rule 41(b) of

21   the Federal Rules of Civil Procedure. The period to respond to the court’s order has now expired,

22   and plaintiff has not responded to the court’s order.

23          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

24   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

25          These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

27   being served with these findings and recommendations, plaintiff may file written objections with

28   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and
                                                        1
     Case 2:19-cv-01287-TLN-CKD Document 19 Filed 06/23/20 Page 2 of 2

 1   Recommendations.” Plaintiff is advised that failure to file objections within the

 2   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 3   F.2d 1153 (9th Cir. 1991).

 4   Dated: June 23, 2020
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12   12/gast1287.fsc.docx

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
